                     Case 3:19-cr-00459-FM Document 74 Filed 12/18/19 Page 1 of 7

                                  UNITED STATES DISTRICT COURT                                  /     jy-/9
                                            WESTERN DISTRICT OF TEXAS                      Cl,UistriJ
                                                    EL PASO DIVISION                                Cou
                                                                                           Nestern_jTt
UNITED STATES OF AMERICA

          v.                                                          Case Number: EP: 19-CR-00459-FM(1)
                                                                      USM Number: 28951-480
SAUL VALDIVIA; aka: Puppet

        Defendant.

                                         JtJDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)

        The defendant, SAUL VALDIVIA; aka: Puppet, was represented by Art Werge.

        On motion by the United States, the Court has dismissed the Indictment.

        The defendant pled guilty to the Information on September 13, 2019. Accordingly, the defendant is adjudged
guilty of such Count, involving the following offense:

Title & Section I Nature of Offense                                           Offense Ended                 Count

18U.S.C. 1952 Use of Facility of Interstate Commerce in Aid of                April 18, 2016
Racketeering Enterprises


      As pronounced on December 17, 2019, the defendant is sentenced as provided in pages 2 through 7 of this
Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney
of any material change in the defendant's economic circumstances.

        Signed this 17th day of December, 2019.




                                                                               -
                                                                        FRANK MONTALVO
                                                                       United States District Judge
                          Case 3:19-cr-00459-FM Document 74 Filed 12/18/19 Page 2 of 7
A0 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                         Judgment -- Page 2 of 7

DEFENDANT:                    SAUL VALDI VIA; aka: Puppet
CASE NUMBER:                  EP:19-CR-00459-FM(1)

                                                       IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of
sixty (60) months.

         The defendant shall remain in custody pending service of sentence.




                                                          RETURN

         I   have executed this Judgment as follows:




         Defendant delivered on                          to
at                                                                       with a certified copy of this Judgment.


                                                                              United States Marshal

                                                                       By
                                                                              Deputy Marshal
                        Case 3:19-cr-00459-FM Document 74 Filed 12/18/19 Page 3 of 7
A0 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                    Judgment -- Page 3 of 7


DEFENDANT:                   SAUL VALDI VIA; aka: Puppet
CASE NUMBER:                 EP:19-CR-00459-FM(1)

                                                        SUPERVISED RELEASE

        Upon release from imprisonment, the defendant shall be on non-reporting supervised release for a tenn of three
(3) years.

         While on supervised release, the defendant shall comply with the mandatory, standard and if applicable, the
special and/or additional conditions on the attached pages that have been adopted by this Court.

                                                       MANDATORY CONDITIONS

1.    The defendant shall not commit another federal, state or local crime during the term of supervision.
2.    The defendant shall not unlawfully possess a controlled substance.
3.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
      test within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as
      determined by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if
      the defendant's presentence report or other reliable sentencing information indicates low risk of future substance
      abuse by the defendant.
4.    The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of
      such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
      § 14135a).
5.    If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification
      Act (34 U.S.C. § 20901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex
      offender registration agency in which the defendant resides, works, is a student, or was convicted of a qualifying
      offense.
6.    If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an
      approved program for domestic violence.
7.    If this judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance
      with the Schedule of Payments sheet of this judgment.
8.    The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    The defendant shall notify the court of any material change in defendant's economic circumstances that might affect
      the defendant's ability to pay restitution, fines, or special assessments.
                        Case 3:19-cr-00459-FM Document 74 Filed 12/18/19 Page 4 of 7
AO 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                                 Judgment -- Page 4 of 7


DEFENDANT:                   SAUL VALDIVIA; aka:         Puppet
CASE NUMBER:                 EP:19-CR-00459-FM(l)

                                       STANDARD CONDITIONS OF SUPERVISED RELEASE


1.    The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within 72
      hours of release from imprisonment, unless the probation officer instructs the defendant to report to a different probation office
      or within a different time frame.
2.    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
      about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.
3.    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first getting
      permission from the court or the probation officer.
4.    The defendant shall answer truthfully the questions asked by the probation officer.
5.    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives or
      anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
      probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
      unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a change or
      expected change.
6.    The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
      defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
      are observed in plain view.
7.    The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
      excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to fmd full-time
      employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
      defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify the
      probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
      due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8.    The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
      defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with that
      person without first getting the permission of the probation officer.
9.    If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within 72
      hours.
10.   The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
      anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.
12.   If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
      officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction. The
      probation officer may contact the person and confirm that the defendant has notified the person about the risk.
13.   The defendant shall follow the instructions of the probation officer related to the conditions of supervision.
14.   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such penalties
      in accordance with the Schedule of Payments sheet of the judgment.
15.   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is the condition of
      supervision that the defendant shall provide the probation officer access to any requested financial information.
16.   If the judgment imposes a fme, special assessment, restitution, or other criminal monetary penalties, it is a condition of
      supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
      the probation officer, unless the defendant is in compliance with the payment schedule.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand additional information regarding these conditions is available at the
www.uscourts.gov.

Defendant's Signature                                                                               Date
                        Case 3:19-cr-00459-FM Document 74 Filed 12/18/19 Page 5 of 7
AO 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                     Judgment-- Page 5 of 7

DEFENDANT:                   SAUL VALDI VIA; aka: Puppet
CASE NUMBER:                 EP:19-CR-00459-FM(1)

                                     SPECIAL CONDITIONS OF SUPERVISED RELEASE

.X       The defendant must participate in a substance abuse treatment program and follow the rules and regulations of
         that program. The program may include testing and examination during and after program completion to
         determine if the defendant has reverted to the use of drugs. The probation officer shall supervise the participation
         in the program (provider, location, modality, duration, intensity, etc.). During treatment, the defendant must
         abstain from the use of alcohol and any and all intoxicants. The defendant must pay the costs of such treatment if
         financially able.
                        Case 3:19-cr-00459-FM Document 74 Filed 12/18/19 Page 6 of 7
A0 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                     Judgment -- Page 6 of 7


DEFENDANT:                   SAUL VALDIVIA; aka: Puppet
CASE NUMBER:                 EP:19-CR-00459-FM(1)

                                  ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

X        The defendant shall not have direct contact with any child the defendant knows or reasonably should know to be
         under the age of 18, not including his own children, without the permission of the probation officer. If the
         defendant has any direct contact with any child the defendant knows or reasonably should know to be under the
         age of 18 without the permission of the probation officer, the defendant must report this contact to the probation
         officer within 24 hours. Direct contact includes written communication, in person communication, or physical
         contact. Direct contact does not include incidental contact during ordinary daily activities in public places.

X        The defendant shall participate in a sex offense-specific treatment program and submit to periodic polygraph
         testing at the discretion of the probation officer as a means to ensure compliance with the requirements of
         supervision or the treatment program. The defendant shall follow the rules and regulations of the program. The
         probation officer will supervise the defendant's participation in the program (provider, location, modality,
         duration, intensity, etc.). The defendant shall pay the costs of the program if financially able.

         The defendant shall participate in a sex offense-specific assessment. The defendant shall pay
         the costs of the program if financially able.

X.       The defendant shall not possess andlor use computers (as defined in 18 U.S.C. §1030(e)(1)) or other electronic
         communications or data storage devices or media.

X        The defendant shall not access the Internet except for reasons approved in advance by the probation officer.

X        The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in
          18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
         conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation of
         release. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
         this condition. The probation officer may conduct a search under this condition only when reasonable suspicion
         exists that the defendant has violated a condition of supervision and that the areas to be searched contain evidence
         of this violation. Any search shall be conducted at a reasonable time and in a reasonable manner.

X        The defendant shall reside in a residence approved in advance, by the probation officer. Any changes in residence
         must be pre-approved by the probation officer.
                               Case 3:19-cr-00459-FM Document 74 Filed 12/18/19 Page 7 of 7
AO 245B (Rev. TXW 09/19) Judgment in a Criminal Case                                                                                                                  Judgment -- Page 7 of 7


DEFENDANT:                             SAUL VALDIVIA; aka: Puppet
CASE NUMBER:                          EP:19-CR-00459-FM(1)

                                                   CRIMINAL MONETARY PENALTIES! SCHEDULE

        The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of
payments set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those
payments made through Federal Bureau of Prisons' Inmate Financial Responsibility Program shall be paid through the
Clerk, United States District Court, 525 Magoffin Avenue, Room 105, El Paso, Texas 79901.
        The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
                    Assessment          Restitution           Fine        AVAA Assessment*        JVTA Assessment**

 TOTALS:                              $100.00                             $.00                       $.00                                        $.00                                      $.00

                                                                                  Special Assessment

            It is ordered that the defendant shall pay to the United States a special assessment of $100.00.

                                                                                               Fine

            The fine is waived because of the defendant's inability to pay.




           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

            If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See        18 U.S.C. §3614.


           The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

           Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine principal, (6) fine interest, (7)
community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution and court costs.

             Findings for the total amount of losses are required under Chapters 109A, 110, 11OA, and 113A of Title 18 for offenses committed on or after September 13, 1994, but before
April 23, 1996.

            * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub.       1.   No. 115-299.


               Justice for Victims of Trafficking Act of 2015, Pub. L No. 114-22.
